DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 and 13-19 are currently pending and prosecuted.
Response to Arguments
Applicant's arguments filed 15 December 2020 have been fully considered but they are not persuasive. Applicant provides several arguments, which are addressed in turn.
First, Applicant argues Srivinas fails to teach the claim limitations. Applicant acknowledges Srivinas in [0056] and [0059] note “that additives 154 made of silver nanowires ‘form a network that is partially exposed and partially buried into a top, embedding surface 156 of a host material 158’” Thus, based on Applicant’s own arguments, Srivinas very clearly teaches the claim limitations. Applicant then argues Srivinas appears to include an additional step of the method to coat the silver nanowire solution, which Applicant contends is not present. However, there is no restriction within the Applicant’s claims that an intermediary step may be included. Srivinas, as Applicant acknowledged, teaches the claim language at issue.
Second, Applicant contends the surface modification layer has hydrophobicity when the silver nanowire solution has an aqueous solvent. However, Srivinas teaches that aqueous solution are “high surface tension liquids, the formulation can ve designed to allow for uniform printing over a hydrophobic surface.” Thus, Srivinas clearly notes the use of an aqueous solution over a surface that displays hydrophobicity. Additionally, 
Third, Applicant argues removing “a silane coupling agent” from the claims allow it to be patentable. However, other portions are cited that teach at least one of the remaining surface modifiers. Additionally, the Applicant provided a finite list of surface modifiers so it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to utilize another surface modifier from the list as they would be considered a simple substitution of a known element for another in order to achieve predictable results. Further, given a finite list was provided by the Applicant, it would have been obvious to try an identifiable, predictable solution with a reasonable expectation of success.
Fourth, Applicant argues Fig. 13 fails to teach the patterns of Claim 4. The Examiner provided an explanation of the interpretation of the figure. Additionally, [0195] notes how Fig. 13 illustrates a method of manufacturing of “a patterned transparent conductor.” Thus, it is clear from the descriptions provided Srivinas teaches a patterned conductor being formed. The Examiner has provided further clarification using previously cited portions of Srivinas to show more examples of this.
Fifth, Applicant’s allege Srivinas fails to teach providing a transfer plate or forming a patterned surfaced modifier using a transfer plate. The Examiner noted the stamp used by Srivinas is equivalent to the transfer plate. Additionally, [0229] notes how a stamp is used and it may be patterned. It further states “the pattern of the bottom 
Lastly, Applicant argues incorporating Claim 12 into Claim 11 makes it patentable for the same reasons provided in the argument to Claim 4. The same remarks provided for Claim 4 apply here as well.
As such, Applicant’s arguments are not considered persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-10 and 13-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
exposing a portion of the substrate that is not covered by the surface modification layer[.]” However, there is no active step to expose a portion of the substrate that is not covered by the surface modification layer within the original disclosure. Throughout the applicant’s specification, a portion of the substrate is already exposed when the patterned surface modification layer is formed on the substrate. The claims, as currently presented, uses the active verb of exposing. The specification supports a portion of the substrate to always be exposed with the screen printing method. As noted in [0037]-[0049], the substrate is exposed and a screen printing method is used to apply the surface modification layer. However, “a portion of the substrate that is not covered by the surface modification layer” is not actively exposed during the screen printing process as it was always exposed. Thus, there is no active “exposing” of a portion of the substrate that is not covered by the surface modification layer. As such, this limitation is not supported by the Applicant’s original disclosure and constitutes new matter. 
Similarly, Claims 2-10 and 13-19 are similarly rejected under 112(a) due to their dependency on Claim 1 or inclusion of Claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivas et al., US PG-Pub 2013/0056244, hereinafter Srinivas, in view of Hu et al., US PG-Pub 2019/0172600, hereinafter Hu.
Regarding Claim 1, Srinivas teaches a method for manufacturing (Title) a patterned silver nanowire film ([0059], [0071]), comprising: 
forming a patterned surface modification layer (embedding surface 156 of host material 158) on a substrate (substrate 160), exposing a portion of the substrate that is [0227]-[0229], [0233], [0239], [0242], [0247]-[0250], [0253]-[0255]); 
coating a silver nanowire solution (additives 154) on the patterned surface modification layer and a portion of the substrate (Fig. 1B, and corresponding descriptions; [0227]-[0229], [0233], [0239], [0242], [0247]-[0250], [0253]-[0255]), the surface modification layer repelling the silver nanowire solution ([0249]-[0251]), the silver nanowire solution being automatically scattered on the surface modification layer ([0227]-[0229], [0233], [0239], [0242], [0247]-[0250], [0253]-[0255]); and 
performing a baking process to cure the silver nanowire solution to form the patterned silver nanowire film ([0071], noting how a baking process is used).
However, Srinivas does not explicitly teach the silver nanowire solution being gathered onto the portion of the substrate.
Hu teaches the silver nanowire solution being gathered onto a portion of the substrate (Hu: [0129]; [0094]-[0114]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the silver nanowire coated on the side of the substrate as taught by Hu into the device taught by Srinivas in order to fabricate touch sensors on the side of the device (Hu: [0129]), thereby creating a more versatile device.
Regarding Claim 2, Srinivas, as modified by Hu, teaches the method according to Claim 1, wherein in the step of coating a silver nanowire solution on the substrate, the surface modification layer has hydrophobicity when the silver nanowire solution has an aqueous solvent (Srinivas: [0182]
Regarding Claim 3, Srinivas, as modified by Hu, teaches the method according to Claim 2, wherein in the step of forming a patterned surface modification layer on a substrate, the surface modification layer is formed by a surface modifier, and the surface modifier includes one or more of a linear alkyl type surface modifier, a branched alkyl type surface modifier, a rosin derivative surface modifier, a fluoroalkyl surface modifier, a polysiloxane based surface modifier (Hu: [0057]-[0060]).
Regarding Claim 4, Srinivas, as modified by Hu, teaches the method according to Claim 1, wherein in the step of forming a patterned surface modification layer on a substrate, the surface modification layer has a first pattern (Srinivas: Fig. 13, showing the substrate has a first pattern; [0227]-[0229], [0233], [0239], [0242], [0247]-[0250], [0253]-[0255]), and the silver nanowire film has a second pattern (Srinivas: Fig. 13, showing the silver nanowire is embedded onto the substrate and fills the first pattern; [0227]-[0229], [0233], [0239], [0242], [0247]-[0250], [0253]-[0255]), the first pattern and the second pattern are complementary and collectively cover the entire substrate (Srinivas: Fig. 13, showing the two patterns cover the entire substrate; [0227]-[0229], [0233], [0239], [0242], [0247]-[0250], [0253]-[0255]).
Regarding Claim 5, Srinivas, as modified by Hu, teaches the method according to Claim 4, wherein the surface modification layer is formed by the following steps: 
providing a transfer plate (Srinivas: [0229], noting a stamp is used); 
coating a patterned surface modifier onto the transfer plate (Srinivas: [0229], noting the stamp is a patterned stamp); 
Srinivas: [0229], noting the pattern on the bottom of the stamp can effectively be transferred to the polymide layer); and 
curing the surface modifier to form the surface modification layer (Srinivas: [0208], noting the patterned layer can be cured).
Regarding Claim 6, Srinivas, as modified by Hu, teaches the method according to Claim 5, wherein the surface modifier in the first pattern is formed on the transfer plate by a screen printing method (Srinivas: [0233], noting a screen printing method may be used).
Regarding Claim 7, Srinivas, as modified by Hu, teaches the method according to Claim 1, wherein in the step of coating a silver nanowire solution on the substrate, the silver nanowire solution comprises a plurality of sliver nanowires which are distributed in a solvent of the silver nanowire solution (Srinivas: [0182], [0250]-[0251]).
Regarding Claim 8, Srinivas, as modified by Hu, teaches the method according to Claim 1, wherein in the step of coating a silver nanowire solution on the substrate, the silver nanowire solution has a concentration of 0.01 mg/mL to 10 mg/mL (Srinivas: [0247], noting the silver nanowire film has a formulation of about 4 mg/mL).
Regarding Claim 9, Srinivas, as modified by Hu, teaches the method according to Claim 7, wherein in the step of coating a silver nanowire solution on the substrate, the solvent of the silver nanowire solution is ethylene glycol or isopropanol (Srinivas: [0095], noting ethylene glycol and isopropanol can be used as solvents).
Regarding Claim 10, Srinivas, as modified by Hu,  teaches a method for manufacturing a touch screen (Srinivas: [0223]-[0225]), wherein, the touch screen [0059], [0071]) which is manufactured by the method for manufacturing a patterned silver nanowire film according to Claim 1 (See Rejection of Claim 1 above).
Regarding Claim 11, Srinivas teaches a touch screen ([0223]-[0225]), comprising: 
a substrate (substrate 160); 
a patterned surface modification layer (embedding surface 156 of host material 158) formed on the substrate (Fig. 1B, and corresponding descriptions); and 
a patterned silver nanowire film ([0059], [0071]);
wherein the surface modification layer has a first pattern (Srinivas: Fig. 13, showing the substrate has a first pattern; [0227]-[0229], [0233], [0239], [0242], [0247]-[0250], [0253]-[0255]), and the silver nanowire film has a second pattern (Srinivas: Fig. 13, showing the silver nanowire is embedded onto the substrate and fills the first pattern; [0227]-[0229], [0233], [0239], [0242], [0247]-[0250], [0253]-[0255]), the first pattern and the second pattern are complementary and collectively cover the entire substrate (Srinivas: Fig. 13, showing the two patterns cover the entire substrate; [0227]-[0229], [0233], [0239], [0242], [0247]-[0250], [0253]-[0255]).
However, Srinivas does not explicitly teach the patterned silver nanowire film formed on a portion of the substrate that is not covered by the surface modification layer.
Hu teaches the patterned silver nanowire film formed on a portion of the substrate that is not covered by the surface modification layer (Hu: [0129]; [0094]-[0114]).
Hu: [0129]), thereby creating a more versatile device.
Regarding Claim 13, Srinivas, as modified by Hu, teaches the touch screen according to Claim 11, wherein the patterned silver nanowire film is manufactured by the method for manufacturing a patterned silver nanowire film according to Claim 1 (See Rejection of Claim 1 above).
Regarding Claim 14, Srinivas, as modified by Hu, teaches the touch screen according to Claim 11, wherein the surface modification layer has hydrophobicity when the silver nanowire film is aqueous (Srinivas: [0182]).
Regarding Claim 15, Srinivas, as modified by Hu, teaches the touch screen according to Claim 11, wherein the surface modification layer is formed by a surface modifier, and the surface modifier includes one or more of a silane coupling agent, a linear alkyl type surface modifier, a branched alkyl type surface modifier, a rosin derivative surface modifier, a fluoroalkyl surface modifier, a polysiloxane based surface modifier (Srinivas: [0065], [0170]; Hu: [0057]-[0060]).
Regarding Claim 16, Srinivas, as modified by Hu, teaches the touch screen according to Claim 15, wherein the surface modifier in the first pattern is formed on a transfer plate by a screen printing method (Srinivas: [0233], noting a screen printing method may be used).
Regarding Claim 17, Srinivas, as modified by Hu, teaches the touch screen according to Claim 11, wherein the silver nanowire film is formed from a silver nanowire Srinivas: [0182], [0250]-[0251]).
Regarding Claim 18, Srinivas, as modified by Hu, teaches the touch screen according to Claim 17, wherein the silver nanowire solution has a concentration of 0.01 mg/mL to 10 mg/mL (Srinivas: [0247], noting the silver nanowire film has a formulation of about 4 mg/mL).
Regarding Claim 19, Srinivas, as modified by Hu, teaches the touch screen according to Claim 17, wherein the solvent of the silver nanowire solution is ethylene glycol or isopropanol (Srinivas: [0095], noting ethylene glycol and isopropanol can be used as solvents).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234.  The examiner can normally be reached on M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627